Case: 14-5109   Document: 5      Page: 1   Filed: 08/05/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   SANJA LJUTIC,
                   Plaintiff-Appellant,

                            v.

                   UNITED STATES,
                   Defendant-Appellee.
                 ______________________

                       2014-5109
                 ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-00182-EJD, Judge Edward J.
Damich.
               ______________________

                     ON MOTION
                 ______________________

                      PER CURIAM.
                       ORDER
    Sanja Ljutic, a resident of Bosnia and Herzegovina,
brought this complaint seeking action against the Presi-
dent of the United States. Ljutic raised various grievanc-
es and asked for “impeachment” and the “formation of a
special crises government,” as well as “$14,900,000” in
lost salary. The Court of Federal Claims dismissed the
complaint for lack of jurisdiction. The government thinks
Case: 14-5109        Document: 5   Page: 2      Filed: 08/05/2014



2                                    LJUTIC   v. US



that decision is clearly correct as a matter of law, and so
do we.
    The Tucker Act limits the jurisdiction of the Court of
Federal Claims to claims for money damages against the
United States based on sources of substantive law that
“can fairly be interpreted as mandating compensation by
the Federal Government.” United States v. Navajo Na-
tion, 556 U.S. 287, 290 (2009). The Court of Federal
Claims correctly pointed out in its dismissal order that
Ljutic’s complaint does not point to any money-mandating
provision that could give the Court of Federal Claims
jurisdiction or relate in any manner to the Takings Clause
of the Fifth Amendment.
    Because the decision to dismiss the complaint for lack
of jurisdiction was clearly correct, we agree with the
government’s motion that summary affirmance is appro-
priate. See Joshua v. United States, 17 F.3d 378, 380
(Fed. Cir. 1994) (Summary affirmance of a case “is appro-
priate, inter alia, when the position of one party is so
clearly correct as a matter of law that no substantial
question regarding the outcome of the appeal exists.”).
      Accordingly,
      IT IS ORDERED THAT:
      (1) The motion for summary affirmance is granted.
      (2) Each side shall bear its own costs.
                                      FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
s19